DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are vague, indefinite, arkwardly, confusingly worded and/or lacking proper antecedent basis:
“it” and “its” in claim 1 , lines 10 &2 are recited. This term does not proper recite the limitation nor does it provide proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a1)  as being anticipated by Clark Jr. et al 4625946.
Clark Jr. et al disclose the claimed device as recited in the claims and shown below:
CLAIM AMENDMENTS
IT IS NOTED ALL ELEMENT NUMBERS HAVE BEEN CROSSED OUT
1.    (Currently Amended) A tensioning device (04) for tensioning a coil spring (02) that is supported on a main shaft (03) and at a fixed end is rotatably fixedly connected to a frame or housing part, the tensioning device (01) comprising:

[[-]] a gear drive having a first gear element (06) 100 that is axially displaceably guided on the main shaft (00) 98 and rotatably fixedly connected to a free end of the coil spring (02), and having a second gear element (00)102 that is in drive engagement with the first gear element (06) in order to set the first gear element (06) in rotation about the main shaft (03);

[[-]] a retaining element (19) See Fig.1,  10&12&24that holds the second gear element (00) in the position of drive engagement with the first gear element-(06);

[[-]] a drive element 140 that is coupled to the second gear element (42) in order to set it in rotation; wherein characterized in that

See Fig.3 bevel gears.

    PNG
    media_image1.png
    826
    551
    media_image1.png
    Greyscale


[[-]] the bevel gear (06) is integrally connected to a guide bushing (10) that is axially displaceably guided on the main shaft (03), and on its outer circumference has a guide groove (14) in which an axially central guide pin (16) of the bevel gear pinion (07) is supported, wherein the guide pin (16) is rotatably fixedly connected to the bevel gear pinion (07); See Fig.3 below

    PNG
    media_image2.png
    817
    582
    media_image2.png
    Greyscale

It is noted that the coil spring is not part of the invention.


3.    (Currently Amended) The tensioning device (41) according to Claim 1. wherein characterized in that the drive element is formed by an electric motor 14, on the motor axis of which the second gear element (07) is mounted.

4.    (Currently Amended) The tensioning device (01) according to one of Claims 1 to 3, characterized in that claim 1. wherein it also includes a fixing element with which the first gear element (06) may be nonrotatably fixed to the main shaft (03). This is inherent because may be means that it is the choice to do or not do it and both can be true.

5.    (Currently Amended) The tensioning device (01) according to claim 1. wherein ene-ef Claims 1 to 4, characterized in that the second gear element (07) is detachably mounted so that the drive engagement may be discontinued. This is inherent because may be means that it is the choice to do or not do it and both can be true. Anything that is assembled may be disassembled.


Allowable Subject Matter
Claim 2 and 6 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims after all of the 112 rejections were overcome..


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The 892 form discloses prior art of record being made known.
All of the prior art listed on the 892 shows examples of worm gears which pull and/or tension. This is the closest prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499.  The examiner can normally be reached on M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 24, 2021